Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO.: 9:19-cv-80915-RLR

   GLORIA CALDAROLA,

                  Plaintiff,
   vs.

   DOWNTOWN WELLNESS CENTER
   LLC, a Florida Limited Liability Company,
   and GOLD CHIROPRACTIC, P.A., a
   Florida Corporation,

                  Defendants.
                                                 /

                                         CONSENT DECREE

          THIS CONSENT DECREE is entered into by and between GLORIA CALDAROLA

   (“Plaintiff”) and DOWNTOWN WELLNESS CENTER LLC, a Florida Limited Liability

   Company, and GOLD CHIROPRACTIC, P.A., a Florida Corporation, (“Defendants”),

   hereinafter the “Parties.”

          IT IS HEREBY stipulated and agreed by and between Plaintiff and Defendants as

   follows:

          WHEREAS, Plaintiff filed this action against Defendants for alleged violations of Title

   III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., pursuant to which Plaintiff

   sought a permanent injunction and attorney’s and expert’s fees, expenses and costs;

          WHEREAS, Defendants do not admit, and expressly deny, a violation of any federal,

   state or local statute (including, but not limited to, the ADA), and state or municipal fire safety

   or building code, or any other wrongdoing or liability whatsoever;

          WHEREAS, Plaintiff and Defendants have agreed to a settlement of this action;
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 2 of 11



            WHEREAS, the aforementioned parties desire to avoid further expense, time, effort and

   uncertainty in regard to this action;

            WHEREAS, it is the intent of the Parties to improve access to the Facility for persons

   with disabilities, and to set standards for future construction in a manner that satisfies

   Defendants’ obligations under the laws governing physical access features for persons with

   disabilities at public accommodations, including, but not limited to, their obligations under the

   ADA; and

            NOW, THEREFORE, in consideration of the promises and the mutual covenants and

   undertakings contained herein, and other good and valuable consideration, the receipt and

   sufficiency of which is hereby acknowledged by the Parties, the Parties agree to the following

   terms and conditions as full and complete settlement of this action:

                           ADA ACCESSIBILITY AND BARRIER REMOVAL

            1.       Plaintiff alleges in the Complaint filed in this action that certain physical barriers

   to access exist at the Facility which is the subject of this action, a commercial facility more

   commonly referred to as “Downtown Wellness Center,” located at or about 301 Lake Avenue,

   Lake Worth, Florida 33460 (the “Facility”), that restrict and/or limit her access to the Facility. 1

   In response to and in settlement of the allegations contained in Plaintiff’s Complaint and all

   other allegations brought or which could have brought in this action with respect to this Facility,



            1
             For the purposes of this Consent Decree, the following abbreviations shall app ly: (1) ADAAG: refers to
   the ADA Accessibility Guidelin es, 28 C.F.R. Pt. 36, App. A; and (2) FAC: refers to the Florida Accessibility Code.
   Furthermore, for the purposes of this Consent Decree, the term “accessible” sh all be defined to mean accessible to
   persons with a disability.




                                                              2
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 3 of 11



   Defendants shall cause the following barrier removal, alterations, and modifications to be made

   to the Facility in full satisfaction of Defendants’ obligations under law:

           a.      Negate the thresholds at the bases of the tenant doors at Unit 301 (Palm Beach

   Hair) and Unit 309 (Downtown Chiropractic) to max ½ inch in height threshold allowance.

           b.      For the ramps in the sidewalk for Units 301 and 309, an electric buzzer, bell, or

   similar device shall be installed near the entrance to the Unit with a sign stating: “For assistance,

   please ring bell or call [phone number for relevant unit].”

           c.      For Units 301 and 309, signage shall be installed near the main service counter or

   at the front of the office informing patrons to ask staff for assistance; signage shall include a

   minimum of 5/8 inch block lettering, color contrasted background and include the symbol of

   accessibility. Downtown Chiropractic staff will be directed to offer assistance when asked.

           d.      For Unit 309, Braille restroom signage will be installed at a height of 60 inches to

   the centerline of the sign above the floor including a symbol of accessibility.

           Maintenance and Repair: Defendants shall maintain in operable condition, and in

   compliance with the terms of this Consent Decree, all facilities described herein, or required to

   be in compliance with the ADA, save only reasonable interruptions for repair or replacement.

           2.      All modifications to be undertaken pursuant to this Consent Decree shall be

   completed by August 10, 2020. The parties hereto acknowledge and stipulate that the barrier

   removal, alterations and modifications agreed to in this Consent Decree constitute, pursuant to

   and for the purposes of Title III of the ADA, its implementing regulations, and Standards, readily

   achievable and technically feasible measures for the removal of existing exterior architectural

   barriers to access at the Facility.

                                                     3
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 4 of 11



             3.   Plaintiff makes no representations or guarantees regarding any barrier removal,

   alterations, modifications, or any changes of any kind whatsoever, as to whether the

   aforementioned comply with the ADA, Florida Statutes building construction standards, county

   or city regulations or codes, or any other statute, act, law, rule, regulation, code, standard or state

   or local governing body whatsoever. Defendants have agreed to make such changes herein in

   their sole discretion and in total reliance on their own design professionals’ counseling and

   advice.

             4.   The barrier removal, alterations and modifications required hereby shall be

   completed in all respects within the time frame set forth in Paragraph 2. The time period for

   completion by Defendants shall be subject to acts of God, force majeure, or events beyond the

   control of Defendants such as inability to obtain building or zoning permits, failure of the

   city/county inspectors to make inspections, contractor defaults or work stoppages. In the event

   of such unforeseen circumstances, the time period for completion of the barrier removal,

   alterations and modifications provided in Paragraph 1 will be extended by the number of days

   reasonably attributable to such delay-causing event, as long as Defendants immediately provide

   written notice by certified or registered mail to Plaintiff’s counsel, Cynthia K. Mitchell, P.A.,

   1364 Amaryllis Lane, West Palm Beach, Florida 33415, of the delay, the specific reasons

   therefore, the estimate time for completion and make a good faith effort to effect

   implementation as soon as reasonably possible thereafter.

             5.   All future new construction or alterations initiated by Defendants to the Facility

   (which shall not include the alterations and modifications provided for herein) shall comply with

   Title III of the ADA and the implementing regulations and standards in effect at the time of the


                                                      4
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 5 of 11



   new construction or alterations.

          6.      If Plaintiff inspects the Facility at any future point and believes that some element

   of Defendants’ property violates this Agreement or Title III of the ADA or equivalent state

   statutes, Plaintiff shall send a notice of the purported violations to Defendants through certified

   mail. Plaintiff and Defendants agree to work in good faith to resolve the purported violations.

   Defendants shall have a period of no less than 90 days following receipt of the notice to attempt

   to resolve the purported violations. This notice and 90 day cure period are a precondition to

   Plaintiff instituting any future claim to enforce this Agreement or any civil claim under Title III

   of the ADA or equivalent state statutes.

                                       RIGHT OF INSPECTION

          7.      Upon the completion of the accessibility requirements and barrier removal

   requirements set forth in Paragraph 1, Defendants shall provide written notice by certified or

   registered mail to Plaintiff’s counsel, Cynthia K. Mitchell, P.A., 1364 Amaryllis Lane, West

   Palm Beach, Florida 33415, of such completion and shall provide Plaintiff’s counsel with proof

   of said completion. Nothing herein shall be construed to restrict or limit Plaintiff and/or her

   representatives from otherwise visiting or accessing the Facility. Defendants’ failure to provide

   timely notice to Plaintiff as required herein shall not preclude Plaintiff from verifying the

   completion of the work required by this Consent Decree.

                ENFORCEMENT PROVISIONS/COMPENSATORY DAMAGES

          8.      In the event the barrier removal, alterations and modifications required hereby are

   not timely completed in all respects, Plaintiff shall be entitled to obtain injunctive relief as

   requested in the Complaint filed in this action.


                                                      5
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 6 of 11



          9.      In any action to enforce this Consent Decree, the prevailing party shall be entitled

   to their reasonable attorneys' fees, expenses and costs.

                           PLAINTIFF’S FEES, EXPENSES AND COSTS

          10.     Defendants shall pay Plaintiff for the reasonable fees, expenses and costs incurred

   by Plaintiff, Plaintiff’s counsel, and Plaintiff’s expert witness in this matter. The amounts to be

   paid will be established by separate agreement to be negotiated by counsel for the parties. Such

   fees, expenses and costs shall be payable on or before August 23, 2019. Except as set forth

   herein, each party shall bear their own fees, expenses and costs related to this action.

                                       NON-DISPARAGEMENT

          11.     The Parties agree that they will not make any disparaging, denigrating,

   demeaning or untrue statements about the other party or any person associated with the other

   party, including any officer, director, member, consultant, expert, or legal representative of the

   other party with respect to any of the issues raised in the above-captioned action.

                             NON-DISCRIMINATION/RETALIATION

          12.     Defendants agree that they, their agents, and employees will not discriminate

   against any individual because that individual has opposed any act or practice made unlawful by

   the ADA, or because any individual has made a charge, testified, assisted or participated in any

   manner in an investigation, proceeding or hearing regarding this matter or under the ADA, nor

   will Defendants coerce, intimidate, threaten, or interfere with any individual in the exercise or

   enjoyment of, or on account of, his or her having exercised or enjoyed, or on account of, his or

   her aid or encouragement or any other individual in the exercise or enjoyment of, any right

   granted or protected by the ADA, in compliance with the mandates of 28 C.F.R. Section 36.206


                                                     6
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 7 of 11



   thereof.

                                        RELEASE OF CLAIMS

          13.     Upon full compliance with the terms and conditions of this Consent Decree, the

   Parties hereby release each other from claims pursuant to Title III of the ADA regarding the

   Facility (and any other federal, state or local law governing physical access features for persons

   with disabilities at public accommodations) and claims related to this action such as the claims

   that were asserted, or could have been asserted, in the above-captioned action, provided that,

   this release shall in no way limit Plaintiff’s or the Court’s ability to monitor and enforce

   Defendants’ compliance with the terms of this Consent Decree. In this regard, the Parties shall

   request the Court to enter a final order of dismissal with prejudice as to all claims, providing for

   retention of jurisdiction by the Court to enforce, as necessary, the terms agreed to by the parties

   in this Consent Decree. The Parties will file a Joint Request for Entry and Approval of Consent

   Decree within five (5) days of the Parties’ execution of this Consent Decree. A proposed Joint

   Request for Entry and Approval of Consent Decree and Final Order Approving and Entering

   Consent Decree are attached hereto as Exhibit “A”. Nothing herein shall be construed as a

   waiver or release of any claim against any property or facility other than the subject Facility.

          14.     It is the intent of the Parties that Plaintiff and Plaintiff’s attorney will not

   hereafter assert or claim, or represent another party that claims that Defendants are required to

   make additional or different modifications to the existing Facility, or are required to follow

   different standards for future construction other than that which is set forth herein nor attempt to

   enforce standards regarding physical access features of the existing Facility which conflict with

   what is agreed herein.


                                                      7
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 8 of 11



                                      TIME IS OF THE ESSENCE

              15.   The Parties further agree that time is of the essence in all respects regarding this

   Consent Decree and any breach of the time limitations set forth in this Consent Decree shall be

   deemed a material breach.

                                      ENTIRE UNDERSTANDING

              16.   This Consent Decree constitutes the entire understanding and agreement of the

   parties and supersedes all prior or contemporaneous negotiations or agreements (written or oral)

   and cannot be modified, amended or revoked except by the express written consent of both

   Parties.

                                             SEVERABILITY

              17.   If any provision of this Consent Decree or any part of any provision of this

   Consent Decree is found to be invalid by a court of competent jurisdiction, such shall not affect

   the validity of any other provision/s or part/s of this Consent Decree.

                                   CONSTRUCTION/AMBIGUITIES

              18.   The Parties acknowledge that each party has reviewed and revised this Consent

   Decree and that the normal rule of construction to the effect that any ambiguities are to be

   resolved against the drafting party shall not be employed in its interpretation.

                                                  WAIVER

              19.   The failure of any party to assert any of its rights hereunder shall not constitute

   a waiver of such rights.

                                               EXECUTION

              20.   The Parties have read and understood the preceding Consent Decree, have had the


                                                      8
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 9 of 11



   opportunity to discuss same with legal counsel, and have voluntarily agreed to sign the Consent

   Decree and agree to be bound thereby.

          21.     Each person executing this Consent Decree on each party’s behalf has been duly

   authorized to sign on behalf of the respective party and to bind each to the terms of the Consent

   Decree.

          22.     The Parties agree that this Consent Decree may be executed in counterparts, each

   of which shall be deemed an original but all of which together shall constitute but one and the

   same instrument.

          23.     For the purposes of this Consent Decree, all faxed and/or electronically

   transmitted signatures shall be accepted as original signatures.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    9
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 10 of 11



            IN Wn'NESS WHEREOF, the parties hereto execute this Consent Decree in regard to

   CASE NO.: 9: 19-cv-80915-ROSENBERG, GLORIA CALDAROLA vs. DOWNTOWN

   WELLNESS CENTER LLC, a Florida Limited Liability Company, and GOLD

   CHIROPRACTIC, P.A., a Florida Corporation, to be effective on the date upon which the last

   signatories execute this Consent Decree.

   PLAINTIFF:



                                                           Date:     'i?J, ~3Lf 19
   GLORIA CALDAROLA



   DEFE       ANTS:

   DOWNTOWN WELLNESS CENTER LLC,
   a Florida Limited Liability Company


   By:                                           _         Date:                      _

   Print Name:                                       _

   Title:                                       _




   GOLD CHIROPRACTIC, P.A.,
   a Florida Corporation


   By:                                           _         Date:                      _

   Print Name:                                       _

   Title:                                       _



                                                10




                      ''':   .
Case 9:19-cv-80915-RLR Document 12-1 Entered on FLSD Docket 08/23/2019 Page 11 of 11



              IN WITNESS WHEREOF, the parties hereto execute this Consent Decree in regard to

    CASE NO.: 9:19-cv-80915-ROSENBERG, GLORIA CALDAROLA vs. DOWNTOWN

    WELLNESS CENTER LLC, a Florida Limited Liability Company, and GOLD

    CHIROPRACTIC, P.A., a Florida Corporation, to be effective on the date upon which the last

    signatories execute this Consent Decree.

    PLAINTIFF:



                                                                                            Date:
    GLORIA CALDAROLA



    DEFENDANTS:

    DOWNTOWN WELLNESS CENTER LLC,
    a Florida Limited Liability Company

                                                                                                      2019-08-20
    By:                                                            Ronald Gold              Date:
                        Ronald Gold
    Print Name:

    Title:      Owner



    GOLD CHIROPRACTIC, P.A.,
    a Florida Corporation


                                                                                                       2019-08-20
    By:                                                           Ronald Gold               Date:
                         Ronald Gold
    Print Name:

    Title:      Owner



                                                                         10



                                        This document is signed using GetAccept Digital Signature Technology.
     Fingerprint: 289c719d51740e21f6f10091f67a9540fbac14bd8368a42d76021e027e8fe1bf32516c315c209892fe041947ded47b87d5b7784ce01f06422f1bb016191dccf1
